DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 6-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Peters (US Pub. 20160227340).
Regarding claim 1, Peters discloses a sound pickup device (see figs. 8A and 8B) comprising: 
a sound pickup unit that includes a microphone array including a plurality of microphones, the sound pickup unit generating an acoustic signal that corresponds to 
a mounting part on which an electronic device is mounted, the electronic device including a camera that generates image data by imaging surroundings (see figs. 7A and 7B; paragraphs 37 and 85); and 
a communication unit that transmits the acoustic signal to the electronic device (see paragraph 83; “the microphone 5 communicates with the content capture device 300 via a wire 4”). 

Regarding claim 6, Peters discloses the sound pickup device according to claim 1, as discussed above, wherein the mounting part includes a fixing member that is movable to fix the electronic device (see figs. 7A and 7B; paragraph 85). 

Regarding claim 7, Peters discloses the sound pickup device according to claim 6, as discussed above, wherein the microphone array is attached to the fixing member (see figs. 7A and 7B; paragraph 85). 

Regarding claim 8, Peters discloses the sound pickup device according to claim 6, as discussed above, wherein the communication unit is attached to the fixing member (see figs. 7A and 7B; paragraph 85). 

Regarding claim 9, Peters discloses a sound pickup system (see figs. 7A and 7B; paragraph 85) comprising: 

the electronic device that is mounted on the sound pickup device (see figs. 7A and 7B; paragraph 85).

Claim(s) 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baca et al. (US Pub. 20160381459).
Regarding claim 15, Baca discloses a calibration method that uses a sound pickup system, the sound pickup system including a display and a microphone array (see abstract), the calibration method comprising: 
displaying an image on the display (see fig. 7; paragraph 41); 
outputting a location in the image (see fig. 7; paragraph 41); 
picking up sound by using the microphone array (see fig. 7; paragraph 41); 
estimating a location of the sound (see fig. 7; paragraph 41); and 
associating coordinates of the location in the image with coordinates of the location of the sound (see fig. 7; paragraph 41). 
Regarding claim 16, Baca discloses a calibration method according to claim 15, wherein in the outputting the location in the image, a mark is displayed in the location in the image on the display (see fig. 7; paragraph 41).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Peters in view of Cilia (US Pat. 9262800).
Regarding claim 2, Peters discloses the sound pickup device according to claim 1, as discussed above.
Peters fails to explicitly disclose further comprising an optical system that images a region outside an angle of view of the camera of the electronic device. 
However, Cilia discloses further comprising an optical system that images a region outside an angle of view of the camera of the electronic device (see col. 4, lines 1-11).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have used Cilia’s optical system that images a region outside an angle of view of the camera of the electronic device with the sound pickup device of Peters to increase the field of view in order to monitor larger areas.

Regarding claim 3, Peters in view of Cilia discloses the sound pickup device according to claim 2, as discussed above, further comprising a first movable part that causes a location of the optical system to be movable (see Peters, figs. 7A and 7B, item 395). 

Regarding claim 4, Peters in view of Cilia discloses the sound pickup device according to claim 2, as discussed above.
Peters fails to explicitly disclose wherein the optical system includes: a lens that widens the angle of view of the camera; and a prevention member that reflects or absorbs light traveling along an optical axis of the camera. 
However, Cilia further discloses wherein the optical system includes: a lens that widens the angle of view of the camera; and a prevention member that reflects or absorbs light traveling along an optical axis of the camera (see col. 4, lines 1-11).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have used Cilia’s wherein the optical system includes: a lens that widens the angle of view of the camera; and a prevention member that reflects or absorbs light traveling along an optical axis of the camera with the sound pickup device of Peters to increase the field of view in order to monitor larger areas.

Regarding claim 5, Peters in view of Cilia discloses the sound pickup device according to claim 2, as discussed above.
Peters fails to explicitly disclose wherein the optical system includes a conical mirror that causes the region outside the angle of view of the camera of the electronic device to be imaged. 
However, Cilia further discloses wherein the optical system includes a conical mirror that causes the region outside the angle of view of the camera of the electronic device to be imaged (see col. 4, lines 1-11).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have used Cilia’s wherein the optical system includes a conical mirror that causes the region outside the angle of view of the camera of the electronic device to be imaged with the sound pickup device of Peters to increase the field of view in order to monitor larger areas.

Claim 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Peters in view of Baca et al.
Regarding claim 10, Peters discloses the sound pickup system according to claim 9, as discussed above.
Peters fails to disclose wherein the electronic device further includes a controller that determines a sound pickup direction based on the acoustic signal and the image data. 
However, Baca discloses wherein the electronic device further includes a controller that determines a sound pickup direction based on the acoustic signal and the image data (see paragraphs 20 and 88-90).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have used Baca’s wherein the electronic device further includes a controller that determines a sound pickup direction based on the acoustic signal and the image data with the sound pickup system of Peters in order to produce localized audio enhancement of a three-dimensional video.

Regarding claim 11, Peters in view of Baca discloses the sound pickup system according to claim 10, as discussed above.
Peters fails to disclose wherein the controller associates location coordinates of the ambient sound picked up by the microphone array with location coordinates of the surroundings imaged by the camera based on a relative location from the camera to the microphone array. 
However, Baca discloses wherein the controller associates location coordinates of the ambient sound picked up by the microphone array with location coordinates of the surroundings imaged by the camera based on a relative location from the camera to the microphone array (see paragraph 53).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have used Baca’s wherein the controller associates location coordinates of the ambient sound picked up by the microphone array with location coordinates of the surroundings imaged by the camera based on a relative location from the camera to the microphone array with the sound pickup system of Peters in order to produce localized audio enhancement of a three-dimensional video.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Peters in view of Baca et al. and Melnyk et al. (US Pub. 20160269622).
Regarding claim 12, Peters in view of Baca discloses the sound pickup system according to claim 10, as discussed above.
Peters in view of Baca fails to disclose wherein the electronic device further includes a sensor that senses an optical-axis direction of the camera, and the controller changes image-capturing setting conditions of the camera in accordance with the optical-axis direction of the camera that has been sensed by the sensor. 
However, Melnyk discloses wherein the electronic device further includes a sensor that senses an optical-axis direction of the camera, and the controller changes image-capturing setting conditions of the camera in accordance with the optical-axis direction of the camera that has been sensed by the sensor (see paragraph 42).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have used Melnyk’s wherein the electronic device further includes a sensor that senses an optical-axis direction of the camera, and the controller changes image-capturing setting conditions of the camera in accordance with the optical-axis direction of the camera that has been sensed by the sensor with the sound pickup system of Peters in view of Baca in order to produce localized audio enhancement of a three-dimensional video.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Baca et al.
Regarding claim 13, Baca discloses a sound pickup method for mounting an electronic device on a sound pickup device and picking up target sound (see abstract), 
the electronic device including a camera that generates image data by imaging surroundings (see abstract; paragraph 20), 
the sound pickup device including: 
a sound pickup unit that includes a microphone array including a plurality of microphones, the sound pickup unit generating an acoustic signal that corresponds to ambient sound that has been picked up by the microphone array (see paragraph 17); 
a mounting part on which the electronic device is mounted (see paragraph 17; note, the claimed limitation “mounting part” is broad and without describing details of the mounting part, examiner has interpreted the mounting part reasonably broadly as an internal mounting to the microphone array); and 
a communication unit that transmits the acoustic signal to the electronic device (see fig. 1; paragraph 17; “communication circuit”), 
the sound pickup method comprising: 
associating location coordinates of the ambient sound picked up by the microphone array with location coordinates of the surroundings imaged by the camera based on a relative location from the camera to the microphone array (see paragraph 53).
Baca fails to disclose determining a direction that the target sound will be picked up in based on the acoustic signal and the image data. 
However, in an alternate embodiment, Baca discloses further determining a direction that the target sound will be picked up in based on the acoustic signal and the image data (see paragraph 26).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have used Baca’s alternate embodiment of determining a direction that the target sound will be picked up in based on the acoustic signal and the image data with the sound pickup method of Baca in order to produce 3-dimentional audio.
Regarding claim 14, the claimed limitations are a non-transitory recording medium claim directly corresponding to the sound pickup method claim 13; therefore, is rejected for the significantly the similar reasons as claim 13, as discussed above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)270-7697.  The examiner can normally be reached on 9 AM - 5 PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL KIM/Primary Examiner, Art Unit 2654